DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 6-7, 9-10, 13 and 15 are objected to because of the following informalities:
Claims 1, 3-4, 7, 9-10, and 15: The claims recite the word “said”, which is impermissible legal language in the context of the claims. Please amend the claims to remove the word “said”.
Claim 6: Remove the “(21)” and “(P)” from the recitation “with the emission region (21) along … calculated along a geometrical plane (P) parallel” such that the line reads: -with the emission region along … calculated along a geometrical plane parallel-.
Claim 7: The recitation “using sensor array” should be rewritten to read: -using the sensor array-.
Claims 3, 7
Claim 13: The claim recites “wherein the reception region is adapted to be located opposite to the emission region with the sensor array is facing the acoustic source”. The use of “with the sensor array is facing the acoustic source” is grammatically incorrect and may affect claim interpretation. Potential solutions are to: 1) substitute “with” with -and- in the claim; or 2) remove “is” from claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1, 10: The limitations “c) calculating acoustic field values in the acoustically propagative medium, between the emission region and the reception region, using a reconstruction algorithm implemented in a signal processing unit, and the signal waveform values measured during step b)”, and “d) generating an image, using an image generation device and using the calculated acoustic field values.”
Claims 5, 11: the limitation “the acquisition of voltage signal waveform values by the sensors is synchronized in time with the emission of the mechanical wave by the acoustic source using a timing control unit.”

Regarding claims 1 and 10, the claims recite the limitations “c) calculating acoustic field values in the acoustically propagative medium, between the emission region and the reception region, using a reconstruction algorithm implemented in a signal processing unit, and the signal waveform values measured during step b)”, and “d) generating an image, using an image generation device and using the calculated acoustic field values.” The specification provides as corresponding structure: “Signal processing unit 122 and image generation device 123 are implemented as software modules and executed by said electronic calculator” ([0083]); and “signal processing unit 122 and/or image generation device 123 are hardware devices each comprising a programmable electronic calculator” ([0084]).
	Regarding claims 5 and 11, the claims recite the limitation “the acquisition of voltage signal waveform values by the sensors is synchronized in time with the emission of the mechanical wave by the acoustic source using a timing control unit.” The specification provides as corresponding structure a “trigger signal” ([0143]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
	
Claim Rejections - 35 USC § 112
35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 As described above, the disclosure does not provide adequate structure to perform the claimed functions of: calculating field values and generating an image in claims 1 and 10; and synchronizing the emission of mechanical waves and acquisition of voltage signals in claims 5 and 11. The specification does not demonstrate that applicant has made an invention that performs the claimed functions because the including the algorithms necessary to perform each claimed specialized function) is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Further, generic overview of the unit (presumably performed by a processor, computer or CPU) yet, the specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the calculation function. 
Additionally, even if it is assumed that a computer or CPU is inherent for implementing any of the shown “units,” the specification does not provide a sufficient algorithm corresponding to each of the claimed functions. In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the provisional specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions.
The dependent claims are also rejected by virtue of dependency upon the independent claims 1 and 10.

35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, claim limitations “c) calculating acoustic field values in the acoustically propagative medium, between the emission region and the reception region, using a reconstruction algorithm implemented in a signal processing unit, and the signal waveform values measured during step b)”, and “d) generating an image, using an image generation device and using the calculated acoustic field values.” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification only discloses generic “software modules” ([0083]) or “hardware devices” ([0084]) as part of the signal processing unit and image generation device but provides no description of sufficiently definite structure that performs the claimed functions.
Regarding claims 5 and 11, the claims recite the limitation “the acquisition of voltage signal waveform values by the sensors is synchronized in time with the emission of the mechanical wave by the acoustic source using a timing control unit”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification merely discloses “timing control unit 13 is programmed to perform this synchronization by controlling the delay … for example by means of a trigger signal” ([0143]). There is no description of a processor and programming sufficient to perform the functions, which would be required to support the claimed specialized functions.
Specifically, for the “signal processing unit” and “image generation device,” the specification merely states: “signal processing unit 122 and image generation device software or instructions that would implement the function. One of ordinary skill in the art would recognize that there are many ways to generate an image, and to calculate acoustic field values. For example, in the case of calculating acoustic fields, such methods may be based on spatial impulse response, Rayleigh integrals, solutions of Green’s function, etc. Additionally, as it pertains to image generation, images may be resolved in A-mode, B-mode, Doppler shift, etc. In this case, the specification is silent as to how the inventor has chosen to perform these functions and what types of results are needed to perform the other steps of the acoustic field calculation and image generation.
For the “timing control unit,” the specification initially repeats the claimed function, “timing control unit 13 is programmed to perform this synchronization by controlling the delay between the beginning of each signal detection interval of ultrasound measurement unit 11 and the beginning of the emission of ultrasound waves W by ultrasound source 10, for example by means of a trigger signal,” ([0143]) then the specification uses “Each time the trigger signal switches from an inactive value to an active value, ultrasound scanner 12 initiates a signal detection interval” but provides no details as to how the synchronization is accomplished.	
Additionally, even if it is assumed that a computer or CPU is inherent for implementing any of the shown “units” or “devices,” neither the flowchart of figure 4 nor graphs of figures 9-11 provide a sufficient algorithm corresponding to each of the claimed functions. In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general-purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions. For the purposes of examination, the “units” and “devices” will be considered as generic processors and functions thereof. Because claims 1 and 10 in this case are not supported by the specification, neither are dependent claims 2-9 and 11-15.
Furthermore, regarding claims 1 and 2, the claim recites “b) measuring voltage signal waveform values at a reception region … said measurement comprising the simultaneous acquisition … of voltage signal waveform values at the reception region”. The distinction between “measurement” and “acquisition” is unclear. “Measurement” and “acquisition” of the “voltage signal waveform values” can be interpreted as performing the same function, and renders the scope of the claim indefinite.
	Similarly, regarding claim 3, the claim recites the limitations “the acquisition being performed each time using a different sub-group of sensors” and “measured by the sub-groups of sensors”. It is unclear which “sub-groups of sensors” are measuring values with respect to the “sub-group of sensors” that are acquiring values. The failure 
	Regarding claim 7, the claim recites the limitation “corresponding to the superposition of mechanical waves with the reflection of the additional mechanical wave”, however there is insufficient antecedent basis for this limitation in the claim. In particular, the use of “superposition of mechanical waves” is unclear, with respect to the reflection of the “mechanical wave”. One is unable to determine the “mechanical waves” which are being superimposed, which renders the scope of the claim indefinite.
	Regarding claim 8, the claim recites the limitation “at least one of ultrasound waves is generated”. There is insufficient antecedent basis for this limitation in the claim. In particular, neither claim 7 nor claim 1 merely recite the use of “mechanical wave”. The generation and use of “ultrasound waves” are not clearly established by the limitations in claims 1, 7-8. Therefore, the use of “ultrasound waves” renders the scope of the claim indefinite. 
	Regarding claim 14, the claim recites the limitation “acoustic field values in the soft material”, however there is insufficient antecedent basis for this limitation in the claim. There is no use of “soft material” in claim 10, and it is unclear what “the soft material” is referring to. Therefore, the use of “soft material” renders the scope of the claim indefinite.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the “units” and “devices” will be considered as generic processors and functions thereof.

Claims 2-4, 6-9, and 12-15 are also rejected by virtue of dependency upon the independent claims 1 and 10.


35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the claim recites the limitation “during step b), the voltage signal waveform values at the reception region are acquired simultaneously for the sensors of the sensor array” in claim 2. Similarly, the claims recite the limitation “during step b), voltage signal waveform values are acquired by a predefined sub- group of sensors in response to the mechanical wave generated during step a), said predefined sub-group of sensors being chosen among several different sub- groups of sensors” in claims 3-4. However, claim 1 recites “b) measuring voltage signal waveform values at a reception region … measurement comprising the simultaneous acquisition, by at least a sub-group of the sensors of the sensor array, of voltage signal waveform values at the reception region”. It appears that claim 1 inherently claims to simultaneously acquire voltage signal waveform values at the reception region using sensors of the sensor array. Therefore, claim 2 is rejected for failing to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini (US Pat. Pub. 2013/0144165 A1) (hereinafter “Ebbini”) in view of Unger (US Pat. 5558092 A) (hereinafter “Unger”).
Regarding claim 1, (and interpreted in view of 112 rejections above), Ebbini teaches a method for imaging in real time (“dual mode ultrasound transducer therapy method”, “dual-mode ultrasound system provides real-time imaging and therapy delivery” (Ebbini abst., [0015]), clm 31) the propagation of a mechanical wave in an acoustically propagative medium (“ultrasound transducer elements configured to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region” (Ebbini clms 1, 31); examiner interprets “target region” as an acoustically Ebbini [0003])), wherein it comprises steps of:
a) emitting a mechanical wave (“therapy bursts of ultrasonic energy” (Ebbini clms 1, 31)) in an acoustically propagative medium using an acoustic source (“an array of ultrasound transducer elements”, “transducer array” (Ebbini clms 1, 31, [0015], [0045]), fig. 5 and associated par.) being placed in an emission region (“e.g., of a target region and the path between the transducer elements of the array and the target region” (Ebbini [0016]), figs. 1, 4B, 5, 6A-6D, 10A-10D, and associated par.); examiner interprets the “path” defining ultrasound radiation as an emission region) of the acoustically propagative medium (“ultrasound transducer elements configured to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region” (Ebbini clms 1, 31)), 
b) measuring voltage signal waveform values (“An echo from a conventional diagnostic transducer may create a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)) at a reception region (“treatment region” (Ebbini clms 1, 31)), using an acoustic measurement unit (“ultrasound transducer system” (Ebbini clm 1), comprising “a control apparatus including at least one processor” (Ebbini clms 1, 19; [0019], [0056], [0065])), said acoustic measurement unit including a sensor array (“an array of ultrasound transducer elements”, “transducer array 122” (Ebbini clm 1, 31, [0015], [0045], figs. 4B, 5, 6A-6D, 10A, 10D, and associated par.)) comprising an array of individual sensors arranged along an orientation axis (“plurality of ultrasound transducer elements” (Ebbini clm 1, 31; figs. 1, 4B, 5, 6A-6D, 10A, 10D, and associated par.); orientation axis is indicated by alignment of tranducers (Ebbini figs.6A-6D)), and being Ebbini clm 1)), said measurement comprising the acquisition (“transducer array … used for both imaging … as well as for delivering therapy” (Ebbini [0074]); the mechanical waves (e.g. therapy bursts) are delivered while also using imaging modes to monitor the target in real time (Ebbini [0074])), by at least a sub-group of the sensors of the sensor array (“transducer elements 22” (Ebbini [0045]-[0046], [0078], fig. 1, 4B, 5, 6A-6D, and associated par.)), of voltage signal waveform values at the reception region (“a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)), for successive instants in time (“a plurality of sequential therapy bursts of ultrasonic energy” (Ebbini [0046]); the “plurality of sequential therapy bursts” are pulses that have been interpreted as successive instants in time), 

    PNG
    media_image1.png
    481
    748
    media_image1.png
    Greyscale

The ultrasound transducer elements (arrows pointing towards the curved array) are arranged along an orientation axis (vertical line) to project ultrasound out into a region (horizontal arrows) (Ebbini fig. 6A-D, annotated)

Ebbini [0052]-[0054]) which comprises “pulse-echo information” and “image data” (Ebbini [0054])) in the acoustically propagative medium (“target region” (Ebbini clms 1, 31)), between the emission region and the reception region (“treatment region image data (e.g., of a target region and the path between the transducer elements of the array and the target region)” (Ebbini [0016])), using a reconstruction algorithm (“processing programs or routines 16” (Ebbini [0052]-[0053]) comprising “calibration algorithms, image construction algorithms, inversion algorithms, signal processing algorithms, standardization algorithms, comparison algorithms” (Ebbini [0053])) implemented in a signal processing unit (“control apparatus” (Ebbini clm 1, [0017])), and the signal waveform values measured during step b) (“a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)),  
d) generating an image (“generate treatment region image data” (Ebbini clms 1. 31) and “generate control image data” (Ebbini clms 1, 31)), using an image generation device (“a display apparatus” (Ebbini clm 15)) and using the calculated acoustic field values (“the system further comprises a display apparatus to display image data” (Ebbini clm 15)),
but Ebbini fails to explicitly teach simultaneous acquisition.
However, in the same field of endeavor, Unger teaches measurement comprising the simultaneous acquisition (“simultaneously receiving ultrasonic emissions” (Unger clm 15), “receiving step is performed simultaneously using a plurality of diagnostic transducer elements” (Unger clm 23); also “performing ultrasonic imaging of a region of a patient while simultaneously applying  therapeutic ultrasonic waves to the region” (Unger col 2, lns 34-40)), by at least a sub-group of the sensors of the sensor array (“a Unger clms 1, 23)), of voltage signal waveform values at the reception region (“converts the received waves into electrical signals from which an image is generated” (Unger col 1, lns 20-23, figs. 1-4 and associated par)), for successive instants in time (“If pulsed sound energy is used, the sound will generally be pulsed in echo train lengths of about 8 to about 20 or more pulses at a time” (Unger cols 13-14, lns 65-1); ultrasonic pulses have been interpreted as successive instants in time).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the simultaneous acquisition as taught by Unger. Such methods are known to be advantageous to the simultaneous application of ultrasonic imaging and ultrasonic therapy to a patient (Unger col 2, lns 35-45). Furthermore, it is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]).
Regarding claim 2, Ebbini in view of Unger teaches the method of claim 1.
Unger further teaches the voltage signal waveform values at the reception region (“converts the received waves into electrical signals from which an image is generated” (Unger col 1, lns 20-23, figs. 1-4 and associated par)) are acquired simultaneously (“receiving step is performed simultaneously using a plurality of diagnostic transducer elements” (Unger clm 23)) for the sensors of the sensor array (“a plurality of diagnostic transducer elements” (Unger clms 1, 23), also “one of the linear arrays 12, 14 can act Unger col 8, lns 49-51, figs. 1-4 and associated par)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the simultaneous acquisition as taught by Unger. Such methods are known to be advantageous to the simultaneous application of ultrasonic imaging and ultrasonic therapy to a patient (Unger col 2, lns 35-45). Furthermore, an operator will be able to monitor in real time the operation being performed (Unger col 2, lns 35-45).
Regarding claim 5, Ebbini in view of Unger teaches the method of claim 1.
Unger further teaches the acquisition of voltage signal waveform values by the sensors (“The transducer then receives reflected ultrasonic waves from the region and converts the received waves into electrical signals (Unger col 1, lns 20-23)) is synchronized in time with the emission of the mechanical wave (“The method comprises the steps of … (ii) insonating the vesicles in a region of the patient with therapeutic ultrasonic waves at a frequency and energy … and (iii) simultaneously receiving ultrasonic emissions from the insonated vesicles” (Unger col 13, lns 18-23); the “isonating” (emission) is synchronized (e.g. simultaneously receiving) with the “receiving ultrasonic emissions” step) by the acoustic source (“plurality of therapeutic transducer elements” (Unger clms 1, 23) using a timing control unit (“timing circuits 52” and “timing modules” (Unger fig. 6 and associated par.) are comprised within the processors used in the ultrasound system (Unger col 11, lns 3-37, fig. 6 and associated par.)).
Unger col 2, lns 35-45). Furthermore, an operator will be able to monitor in real time the operation being performed (Unger col 2, lns 35-45).
Regarding claim 7, Ebbini in view of Unger teaches the method of claim 1.
Ebbini further teaches the steps of:
a′) emitting an additional mechanical wave using transducers of the sensor array within said medium (“a plurality of sequential therapy bursts” (Ebbini [0016], [0138], fig. 2-3 and associated par.); the multiple “therapy bursts” are interpreted as additional mechanical waves (Ebbini fig. 3 and associated par.)),

    PNG
    media_image2.png
    672
    1353
    media_image2.png
    Greyscale

“Therapy Bursts 40” (rectangular outlines) are mechanical waves. The two trailing “bursts” are additional waves (Ebbini fig. 3, annotated)

b′) measuring voltage signal waveform values (“a voltage waveform” (Ebbini [0122], fig. 7)) at a reception region (“treatment region” (Ebbini clms 1, 31)), using Ebbini clm 1; figs. 4B, 6A-6D, 10A, 10D, and associated par.)), corresponding to the superposition of mechanical waves with the reflection of the additional mechanical wave (“receive beamforming 504 … allows for truly multi-modal imaging using ultrasound” (Ebbini [0111], fig. 7A-7J; also see fig. 11, 12 and associated par.); examiner interprets beamforming as creating a superposition of reflected mechanical waves), and
wherein steps further comprise the generation of a background image of the acoustically propagative medium itself (“the image may depict a body part” which is used as background image (Ebbini [0115], fig. 7A-7J; also see fig. 11, 12 and associated par.), and “takes into consideration image data that reflects the response of the tissue to a previous therapy burst)” (Ebbini [0047]); the “previous therapy burst” is used to derive the image of the “response of the tissue” (Ebbini [0111])), and comprise the combination of said background image with the generated image of the propagation of the mechanical waves in order to generate a composite image (“ultrasonic energy delivered at a target site 133 located slightly below and to the left of the geometric center of the image” (Ebbini [0115], fig. 7A-J and associated par.), also see “fusing image data resulting from a plurality of different imaging modes” (Ebbini [0019], clm 46); “fusing image data” interpreted as image based on superposition of mechanical waves (e.g. grayscale images, strain images, flow images, and QB-mode images can be processed simultaneously and fused (or compounded) (Ebbini [0111])).

    PNG
    media_image3.png
    281
    531
    media_image3.png
    Greyscale

“User interface 130” (square region) superimposes ultrasonic energy being delivered to a target site (circle). Ultrasound images of the acoustically propagative medium (“body part”) are used as the background image (Ebbini fig. 7A, annotated)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with an additional mechanical wave and image techniques taught by Ebbini. Processing the images simultaneously and implementing compounded images provides a user with a full view of what happens during a treatment procedure (Ebbini [0111]). 
Regarding claim 8, Ebbini in view of Unger teach the method according to claim 7.
Ebbini further teaches at least one of ultrasound waves is generated using coded excitation (“multimodal coded excitation … may be used in both imaging and therapy modes” (Ebbini [0015]) and “For example, such imaging may be implemented with use Ebbini [0140])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the coded excitation taught by Ebbini. Coded excitation in particular can facilitate the acquisition of imaging data during delivery of therapy (Ebbini [0140]). Furthermore, it is known that array transducers generating HIFU offer advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). 
Regarding claim 9, Ebbini in view of Unger teaches the method of claim 1.
Ebbini further teaches the generated mechanical waves are ultrasound waves (“deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region and to transmit/receive imaging ultrasonic energy to/from the target region” (Ebbini clm 1); “ultrasonic energy” comprises ultrasound waves), wherein the acoustic source is an ultrasound source (“ultrasound transducer elements” (Ebbini clms 1, 31)) and wherein acoustic measurement unit is an ultrasound measurement unit (“ultrasound transducer system” (Ebbini clm 1)), said ultrasound waves being preferably generated with a wave frequency spectrum comprised between 100 kHz and 150 MHz (“a 37% bandwidth around the center frequency of 1.1 MHz” (Ebbini [0179]); the example discloses a “dual-mode ultrasound array” possessing a frequency “bandwidth” within the claimed spectrum).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of Ebbini [0004]). The methods as disclosed are known to be advantageous to the simultaneous application of ultrasonic imaging and ultrasonic therapy to a patient (Unger col 2, lns 35-45). Furthermore, it is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]).
Regarding claim 10 (and interpreted in view of 112 rejections above), Ebbini teaches an apparatus for real-time imaging (“Dual-mode ultrasound systems that provide real-time imaging and therapy delivery” (Ebbini [0015], clm 1)) of the propagation of a mechanical wave in an acoustically propagative medium (“ultrasound transducer elements configured to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region” (Ebbini clms 1, 31); see claim 1 rejection), wherein said apparatus comprises:
an acoustic source (“ultrasound transducer elements” (Ebbini clm 1); see claim 1 rejection),
an acoustic measurement unit (“ultrasound transducer system” (Ebbini clm 1), comprising “a control apparatus including at least one processor” (Ebbini clms 1, 19; [0019], [0056], [0065]), figs. 4B, 5, 6A-6D, 10A, 10D, and associated par.); see claim 1 rejection), including a sensor array comprising an array of individual pressure sensors arranged along an orientation axis (“transducer array 122” comprising a “plurality of ultrasound transducer elements” (Ebbini clm 1, figs. 4B, 6A-D, 10A, 10D and associate par.); see claim 1 rejection), and
Ebbini clm 1, [0017]); see claim 1 rejection),
an image generation device (“control apparatus configured to … generate treatment region image data … and generate control image data” (Ebbini clm 1) used with “display apparatus to display image data” (Ebbini clm 15); the “display apparatus” (image generation device) uses image data to create a real-time image),
and wherein the apparatus is configured to execute steps of:
a) emitting a mechanical wave in an acoustically propagative medium, using an acoustic source (“an array of ultrasound transducer elements”, “transducer array” (Ebbini clms 1, 31, [0015], [0045]), fig. 5 and associated par.)) being placed in an emission region of the acoustically propagative medium (“e.g., of a target region and the path between the transducer elements of the array and the target region” (Ebbini [0016]), figs. 1, 4B, 5, 6A-6D, 10A-10D, and associated par.); see claim 1 rejection),
b) measuring voltage signal waveform (“An echo from a conventional diagnostic transducer may create a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)) at a reception region (“treatment region” (Ebbini clms 1, 31)), using an acoustic measurement unit (“ultrasound transducer system” (Ebbini clm 1), comprising “a control apparatus including at least one processor” (Ebbini clms 1, 19; [0019], [0056], [0065])), said acoustic measurement unit including a sensor array comprising an array of individual sensors arranged along an orientation axis (“an array of ultrasound transducer elements”, “transducer array 122” (Ebbini clm 1, 31, [0015], [0045], figs. 4B, 5, 6A-6D, 10A, 10D, and associated par.)), and being placed at the reception region (“treatment region” (Ebbini clm 1)), said measurement comprising the acquisition Ebbini [0074]); see claim 1 rejection), by at least a sub-group of the sensors of the sensor array (“transducer elements 22” (Ebbini [0045]-[0046], [0078], fig. 1, 4B, 5, 6A-6D, and associated par.)), of voltage signal waveform values at the reception region (“a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)), for successive instants in time (“a plurality of sequential therapy bursts of ultrasonic energy” (Ebbini [0046]); see claim 1 rejection);
c) calculating acoustic field values (“Data 18” (Ebbini [0052]-[0054]) which comprises “pulse-echo information” and “image data” (Ebbini [0054])) in the acoustically propagative medium (“target region” (Ebbini clms 1, 31)), between the emission region and the reception region (“treatment region image data (e.g., of a target region and the path between the transducer elements of the array and the target region)” (Ebbini [0016])), using a reconstruction algorithm implemented in a signal processing unit (“processing programs or routines 16” (Ebbini [0052]-[0053]) comprising “calibration algorithms, image construction algorithms, inversion algorithms, signal processing algorithms, standardization algorithms, comparison algorithms” (Ebbini [0053])) implemented in a signal processing unit (“control apparatus” (Ebbini clm 1, [0017])), and the signal waveform values measured during step b) (“a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)),
d) generating an image (“generate treatment region image data” (Ebbini clms 1. 31), using an image generation device (“a display apparatus” (Ebbini clm 15)) and using the calculated acoustic field values (“the system further comprises a display apparatus to display image data” (Ebbini clm 15)).

However, in the same field of endeavor, Unger teaches measurement comprising the simultaneous acquisition (“simultaneously receiving ultrasonic emissions” (Unger clm 15), “receiving step is performed simultaneously using a plurality of diagnostic transducer elements” (Unger clm 23); also “performing ultrasonic imaging of a region of a patient while simultaneously applying therapeutic ultrasonic waves to the region” (Unger col 2, lns 34-40); see claim 1 rejection) of voltage signal waveform values (“converts the received waves into electrical signals from which an image is generated” (Unger col 1, lns 20-23, figs. 1-4 and associated par)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the simultaneous acquisition as taught by Unger. Such methods are known to be advantageous to the simultaneous application of ultrasonic imaging and ultrasonic therapy to a patient (Unger col 2, lns 35-45). Furthermore, it is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]).
Regarding claim 11, Ebbini in view of Unger teach the apparatus of claim 10.
Unger further teaches the apparatus comprises a timing control unit (“timing circuits 52” and “timing modules” (Unger fig. 6 and associated par.); see claim 5 rejection) adapted to synchronize in time (“The method comprises the steps of … (ii) insonating the vesicles in a region of the patient with therapeutic ultrasonic waves at a frequency and energy … and (iii) simultaneously receiving ultrasonic emissions from the Unger col 13, lns 18-23); see claim 5 rejection) the acquisition of voltage signal waveform values (“electrical signals” (Unger clm 23)) by the sensors with the emission of the mechanical wave by the acoustic source (“receiving step is performed simultaneously using a plurality of diagnostic transducer elements” (Unger clm 23); see claim 2, 5 rejections).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above by the synchronized sensors as taught by Unger. Such methods are known to be advantageous to the simultaneous application of ultrasonic imaging and ultrasonic therapy to a patient (Unger col 2, lns 35-45). Furthermore, an operator will be able to monitor in real time the operation being performed (Unger col 2, lns 35-45).
Regarding claim 12, Ebbini in view of Unger teach the apparatus according to claim 10.
Unger further teaches the voltage signal waveform values at the reception region (“converts the received waves into electrical signals from which an image is generated” (Unger col 1, lns 20-23, figs. 1-4 and associated par; see claim 2 rejection)) are acquired simultaneously (“receiving step is performed simultaneously using a plurality of diagnostic transducer elements” (Unger clm 23)) for all the sensors of the sensor array (“a plurality of diagnostic transducer elements” (Unger clms 1, 23), also “one of the linear arrays 12, 14 can act as the transmitting array, and the other can act as the receiving array.” (Unger col 8, lns 49-51, figs. 1-4 and associated par)).
Unger col 2, lns 35-45). Furthermore, an operator will be able to monitor in real time the operation being performed (Unger col 2, lns 35-45).
Regarding claim 15, Ebbini in view of Unger teach the apparatus according to claim 10. 
Ebbini further teaches the generated mechanical waves are ultrasound waves (“deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region and to transmit/receive imaging ultrasonic energy to/from the target region” (Ebbini clm 1); see claim 9 rejection), wherein the acoustic source is an ultrasound source (“ultrasound transducer elements” (Ebbini clms 1, 31)) and wherein acoustic measurement unit is an ultrasound measurement unit (“ultrasound transducer system” (Ebbini clm 1)), said ultrasound source being preferably adapted to generate ultrasound waves with a wave frequency comprised between 100 kHz and 150 MHz (“a 37% bandwidth around the center frequency of 1.1 MHz” (Ebbini [0179]); see claim 9 rejection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the ultrasound system as taught by Ebbini. There is a clear need for providing therapy using ultrasonic energy (Ebbini [0004]). The methods Ebbini [0095]).

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Unger, and further in view of Lee (US Pat. Pub. 2013/0296743 A1) (hereinafter “Lee”).
Regarding claim 3, Ebbini in view of Unger teaches the method of claim 1.
Ebbini further teaches voltage signal waveform values are acquired (“An echo from a conventional diagnostic transducer may create a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)) by a predefined sub-group of sensors (“an array of ultrasound transducer elements” (Ebbini clms 1, 31); the “ultrasound transducer elements” can be selectively activated in response to the “delivery … of a therapy burst” (i.e. ultrasonic energy) (Ebbini [0016])) in response to the mechanical wave (“a plurality of sequential therapy bursts of ultrasonic energy” (Ebbini clms 1, 31)), said predefined sub-group of sensors being chosen among several different sub-groups of sensors (“image data generated during and/or following delivery … of a therapy burst is used … to drive one or more of the plurality of ultrasound transducer elements to deliver a subsequent therapy burst of the plurality of sequential therapy bursts.” (Ebbini [0016]); examiner interprets the use of “one or more of the plurality of ultrasound transducer elements” as the selection of “transducer elements” based on the response to the mechanical wave (i.e. “therapy bursts”)),  
be continuously repeated for any number of control points to provide any desirable therapy” (Ebbini [0142]), figs. 2, 5 and associated par.); examiner interprets loops of the flowcharts disclosed (Ebbini figs. 2, 5 and associated par.) as repeatable processes), 

    PNG
    media_image4.png
    647
    566
    media_image4.png
    Greyscale

Repeating loop (arrows) in flowchart of figure 2 (Ebbini fig. 2, annotated)
during step c) and d), the acoustic field values (“data 18” (Ebbini [0052]-[0054])) are calculated from the voltage signal waveform values (“a voltage waveform” (Ebbini [0122], fig. 7 and associated par.)) measured by the sub-groups of sensors (“an array of ultrasound transducer elements” (Ebbini clm 1; figs. 4B, 6A-6D, 10A, 10D, and associated par.)) and the image is generated from the calculated acoustic field values for the sub-groups of sensors (“the system further comprises a display apparatus to display image data” (Ebbini clm 15); the “data 18” includes the “sampled pulse-echo Ebbini [0054])).
but Ebbini fails to explicitly teach the acquisition being performed each time using a different sub-group of sensors. Applicant should be aware that Ebbini does teach the use of multi-channel control coupled with and communicating to specific transducer elements (Ebbini figs. 6A-6D, 7B-7E and associated par.).
However, in the same field of endeavor, Lee teaches steps are repeated (“the transmission of act 16, imaging of act 18, and detection of act 20 may be repeated” (Lee [0126]), also see flowchart loops (Lee figs. 7-9, and associated par.)) for each sub-group of sensors (“transmit beamformer 52 is configured into a plurality of channels for generating transmit signals for each element of a transmit aperture. The transmit signals for each element are delayed and apodized relative to each other for focusing acoustic energy along one or more scan lines.” (Lee [0042]); “a plurality of channels” is interpreted as a sub-group of sensors (e.g. “each element”)), the acquisition being performed each time using a different sub-group of sensors (“receive beam former 56 includes a plurality of channels for separately processing signals received from different elements of the transducer 54.” (Lee [0044]); “separately processing … from different elements” has been interpreted as the use of different sensors each time).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the acquisition being performed each time using a different sub-group of sensors as taught by Lee. It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities Ebbini [0007]). Spatial and temporal registration between the HIFU source and the image-guidance system is necessary for robust feedback control (Ebbini [0095]). Such a system can allow a user to indicate a desired target region, and monitor the progress of a therapy procedure (Lee [0001]-[0002]).
Regarding claim 4, Ebbini in view of Unger teaches the method of claim 1.
Lee further teaches voltage signal waveform values are acquired by a predefined sub-group of sensors (“For ultrasound imaging, waveforms at ultrasound frequencies are transmitted, and echoes are received. The acoustic echoes are converted into electrical signals” (Lee [0097]); voltage signal waveform values (e.g. “electrical signals” from ultrasound waveforms) detected by “elements” (Lee [0044]; see claim 3 rejection)) in response to the mechanical wave (“High voltage waveforms are applied to the therapy ultrasound transducer, which generates the HIFU therapy waveforms in the acoustic domain.” (Lee [0092])) generated, said predefined sub-group of sensors being chosen among several different sub-groups of sensors (“receive beam former 56 includes a plurality of channels for separately processing signals received from different elements of the transducer 54.” (Lee [0044]); see claim 3 rejection), 
the acoustic field values are calculated (“The acoustic echoes” further comprising “ultrasound data” (Lee [0097])) in a portion of the acoustically propagative medium (“the patient region” (Lee [0007], also see [0097])), between the emission region and the reception region (“The ultrasound data representing the patient is from any point along the ultrasound processing path, such as channel data” (Lee [0097]; also see fig. 6 and associated par.); examiner interprets the “processing path” as the area between the emission region and reception region), using a reconstruction algorithm (“The model is a Lee [0067], also see [0077], [0113]-[0114]); “algorithm” is used to derive acoustic field values (e.g. “ultrasound data”, “temperatures of tissue”)) implemented in a signal processing unit (“The processor 62 may be configured to perform other functions,” (Lee [0067], fig. 2 and associated par.); “other functions” interpreted as, e.g., calculating acoustic field values using an algorithm), and the signal waveform values measured during step b) (“electrical signals” (Lee [0097]); also see claim 3 rejection),
steps are repeated for each sub-group of sensors (“the transmission of act 16, imaging of act 18, and detection of act 20 may be repeated” (Lee [0126]), also see flowchart loops (Lee figs. 7-9, and associated par.)), the acquisition being performed each time using a different sub-group of sensors (“receive beam former 56 includes a plurality of channels for separately processing signals received from different elements of the transducer 54.” (Lee [0044]); see claim 3 rejection),
the image is generated from the calculated acoustic field values for the sub-groups of sensors (“The imaging system displays an image, allowing the user to indicate the desired target region for therapy” and “receive beamformed signals are subsequently detected and used to generate an ultrasound image by the image processor 58” (Lee [0001], [0046]-[0047])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the steps as taught by Lee. It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). Such a system can allow Lee [0001]-[0002]).
Regarding claim 14, Ebbini in view of Unger teach the apparatus according to claim 10.
Ebbini further teaches the measurement unit comprises a two-dimensional sensor matrix comprising several adjacent sensor arrays each comprising an array of individual sensors arranged along parallel orientation axes (“Each sub-aperture may be a one-dimensional or two-dimensional array.” (Ebbini [0088], figs. 6A-D and associated par.); the sensor arrays (e.g. “transducer array” comprising individual transducer elements) may be organized into two-dimensional arrays of “sub-apertures”), and the image generation device (“the computer 112 (e.g., control apparatus) may serve as a platform for a wide array of real-time signal processing operations; the computer 112 may control multimodal analysis of image data to expand on conventional imaging” (Ebbini [0113], fig. 5 and associated par.); “computer”/”control apparatus” generates images based on “real-time signal processing”),
but neither of the above combination of references explicitly teach the generation of three-dimensional images.
However, in the same field of endeavor, Lee teaches the image generation device (“The processor 62 and memory 64 are part of the ultrasound system” (Lee [0032]); also see rejection to claims 3, 4) is programmed to generate a three-dimensional image of the spatial distribution of the acoustic field values (“Three dimensional or multi-planar reconstruction rendering is used to represent temperature for monitoring feedback” (Lee [0003]); the “multi-planar reconstruction” has been Lee [0003]); also see “Data may be derived from acquired data. For example, the types of tissue at different locations is determined” (Lee [0098]), and rejection to claims 3 and 4), between the emission region and the reception region (“The ultrasound data representing the patient is from any point along the ultrasound processing path,” (Lee [0097]); “ultrasound processing path” interpreted as the area between the emission region and reception region), measured using the sensor matrix (“transducer 54 includes one or more imaging transducers”, “A plurality of elements in a one or multi-dimensional array may be used” (Lee [0033])), in a volume of the acoustically propagative medium (“volume being treated in real time with the treatment” (Lee [0003]); also see rejection to claims 3 and 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with two-dimensional sensor matrix taught by Ebbini and the three-dimensional imaging taught by Lee. Spatial and temporal registration between the HIFU source and the image-guidance system is necessary for robust feedback control (Ebbini [0095]). The system also can address potential problems by allowing a user to control image rendering in real time to assist monitoring and treatment (Lee [0004]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Unger, and further in view of Jeong (US Pat. Pub. 2009/0131797 A1) (hereinafter “Jeong”).
Regarding claim 6, Ebbini in view of Unger teaches the method of claim 1,
but neither of the above combination of references explicitly teach the reception region is located opposite to the emission region, or the geometrical plane.
However, in the same field of endeavor, Jeong teaches the reception region is located opposite to the emission region (“two array transducers 10 and 20 are arranged such that they face each other in one embodiment” (Jeong [0022])) and in that the sensor array is facing the acoustic source (alignment of “array transducers 10 and 20” are facing one another (Jeong [0022], fig. 10A and associated par.)), the alignment axis of sensor array thus being aligned with the emission region along the alignment axis (“one transducer emits ultrasound signals to a target object, the ultrasound signals may be reflected by the target object and received by the opposite transducer” (Jeong [0022]), fig.10A-C and associated par.); the sensor transducers opposite to the transmitting transducers (Jeong fig. 10A) are facing each other), and that the acoustic field values are calculated along a geometrical plane (P) parallel to the alignment axis and to the orientation axis (“plane image” indicated by “200” (Jeong fig. 10A-C and associated par.)).

    PNG
    media_image5.png
    761
    613
    media_image5.png
    Greyscale

The emission of ultrasound (arrows) from one region to another (boxes) along a geometrical plane (Jeong fig. 10A annotated)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the alignment of sensors taught by Jeong. It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]), and the speed of sound and attenuation may be measured using the transducer configuration described (Jeong [0025]). The transducer arrangement further facilitates the creation of tomographic images using reconstruction techniques (Jeong [0025]).
Regarding claim 13, Ebbini in view of Unger teach the apparatus according to claim 10.
but neither of the above combination of references explicitly teach the reception region is located opposite to the emission region, or the geometrical plane.
Jeong [0022])) with the sensor array is facing the acoustic source (alignment of “array transducers 10 and 20” are facing one another (Jeong [0022], fig. 10A and associated par.)), the sensor array thus being aligned with the emission region along the alignment axis (“one transducer emits ultrasound signals to a target object, the ultrasound signals may be reflected by the target object and received by the opposite transducer” (Jeong [0022]), fig.10A-C and associated par.); see rejection to claim 6), the apparatus being further configured so that the acoustic field values are calculated along a geometrical plane parallel to the alignment axis and to the orientation axis (“plane image” indicated by “200” (Jeong fig. 10A-C and associated par.); see claim 6 rejection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with the alignment of sensors taught by Jeong. It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]), and the speed of sound and attenuation may be measured using the transducer configuration described (Jeong [0025]). The transducer arrangement further facilitates the creation of tomographic images using reconstruction techniques (Jeong [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Owen (US 2007/0055155 A1) teaches a method and system to synchronize acoustic therapy with ultrasound imaging, using timing controlled by a signal to reduce interference.
Karssemeijer (EP 2 272 434 A1) teaches an ultrasound scanning apparatus for facilitating breast cancer screening, which uses a similar alignment of the emission region and receiving region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793